Citation Nr: 0737328	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-27 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hypothyroidism, status post treatment for thyrotoxicosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 2002.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which granted service connection for 
hypothyroidism, status post treatment for thyrotoxicosis, and 
assigned a 10 percent rating effective December 2002.  In 
February 2005, the Board remanded this issue.  


FINDING OF FACT

The veteran's thyroid disorder is controlled by continuous 
medication and the veteran has not been actively hypothyroid 
for years; the veteran has subjective complaints of fatigue, 
but he does not have constipation or mental sluggishness 
associated with his thyroid disorder.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypothyroidism, status post treatment for thyrotoxicosis, 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7903 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in August 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

Even though the VCAA letter did not include adequate notice 
of what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  The RO awarded service 
connection for hypothyroidism in the December 2002 rating 
decision and assigned an initial 10 percent disability rating 
effective December 2002 (date of claim).  Therefore, the VCAA 
letter served its purposes in that it provided section 
5103(a) notice of the claimant; and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 10 percent disability rating and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a July 2003 statement of 
the case (SOC) which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in September 2002, May 2004, and May 2005 (with 
a June 2005 addendum).  38 C.F.R. § 3.159(c)(4).  The records 
satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected hypothyroidism 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.


Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
warranted.  

In September 2002, the veteran was afforded an examination.  
It was noted that the veteran had had Graves 
Disease/thyrotoxicosis for the past 8 years.  He underwent 
radial ablation treatment and currently was taking Synthroid 
for replacement.  The veteran described having had 
fatigability, sleepiness, slowing of thought, and poor 
memory.  The veteran did not have any cold or hot 
intolerance.  He lost 80 pounds in the initial 3 weeks of the 
condition.  It was noted that his weight corrected on its own 
due to treating the condition.  He did not have any other 
particular symptoms.  The veteran was able to perform normal 
daily activities.  Industrial impairment was due to other 
disabilities.  Subjectively and objectively, there were no 
current manifestations at the time of the examination.  

In October 2003, the veteran testified at a personal hearing.  
The veteran described the onset of his hyperthyroidism and 
subsequent treatment.  

In May 2004, the veteran was afforded another examination.  
His thyroid history was reviewed.  The veteran indicated that 
about twice a month, he had period of depression where he 
would want to stay in bed and would have to force himself to 
go to work and do other things.  The veteran also described 
having fatigue, poor sleep, poor concentration, and 
irritability since returning from the Gulf War.  The 
impression was depression related to his thyroid condition 
with associated symptoms of decreased concentration and 
fatigue.  The veteran did not meet the criteria for post-
traumatic stress disorder (PTSD), rather, as noted, the 
symptoms were felt to be part of the depression and thyroid 
disorder.  

In May 2005, the veteran was afforded another examination.  
His thyroid history was reviewed.  It was noted that the 
veteran had been taking his thyroid medication.  The veteran 
related that he had loss of energy, muscle cramps, loose 
bowel movements, weight gain of 8 pounds over the past year, 
decreased appetite, and no hot or cold intolerance.  Physical 
examination revealed that the thyroid was palpable, 
nontender, estimated at around 25-30G, with no palpable 
nodules.  His laboratory findings were noted to be within 
normal range.  It was recommended that the veteran remain on 
the same dose of his thyroid medication.  

In June 2005, the examiner provided an addendum.  The 
examiner indicated that the veteran did not have fatigability 
and was not hypothyroid; that the veteran did not have 
constipation, rather, he had loose bowels; that the veteran 
did not have mental sluggishness and was not hypothyroid, he 
was upbeat, and was employed full-time, and had an active 
non-employment life; that the veteran had no muscular 
weakness due to his thyroid disorder, he was physically 
active, exercised, and exhibited normal strength; that the 
veteran did not have mental disturbance or dementia, but had 
seasonal depression which this examiner felt was not due to 
his thyroid disorder as he was not hypothyroid; that the 
veteran did not have weight gain due to hypothyroid, but had 
some weight fluctuation over the past year; that the veteran 
did not have cold or heat intolerance; that the veteran did 
not have any cardiovascular involvement, he otherwise had 
hypertension; that he did not have bradycardia, rather, he 
had a slow pulse because he was a fit man of 46 years who 
exercised often; that the veteran did not experience 
sleepiness; and that the thyroid disorder did not interfere 
with his employment.  

The veteran's hypothyroidism is rated under DC 7903 
(hypothyroidism) which provides as follows: A 10 percent 
rating is warranted for hypothyroidism manifested by 
fatigability, or continuous medication required for control 
of symptoms; a 30 percent rating is warranted for 
fatigability, constipation, and mental sluggishness; a 60 
percent rating requires muscular weakness, mental 
disturbance, and weight gain; and a 100 percent rating is 
warranted for cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia, and sleepiness.  
38 C.F.R. § 4.119, DC 7903.

The veteran's thyroid disorder requires continuous 
medication.  He has subjective complaints of fatigue.  He is 
competent to make such a report.  However, the veteran does 
not have constipation and mental sluggishness, which are 
criteria for a higher 30 percent rating.  The veteran 
actually has loose stools.  Further, although the veteran has 
some depression which has been attributed by one examiner to 
be related to the thyroid disorder, he does not have mental 
sluggishness, as specifically addressed by the examiner who 
conducted the May 2005 examination and provided an addendum 
to that effect the next month.  

In sum, the veteran's symptoms associated with his thyroid 
disorder more nearly approximate the criteria for a 10 
percent rating, which is already in effect.  The veteran's 
continuous thyroid medication is controlling his thyroid 
disorder and he has not been hypothyroid over the past 
several years.  Thus, the symptoms noted to be associated 
with active hypothyroidism are not present, as detailed and 
explained in the June 2005 medical addendum.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent.  




ORDER

An initial rating in excess of 10 percent for hypothyroidism, 
status post treatment for thyrotoxicosis, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


